Citation Nr: 1126226	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  04-30 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from August 1958 to August 1960 and from September 1961 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, wherein, in pertinent part, service connection for a back disorder was denied.  In November 2008, the Veteran testified during a video conference hearing before the undersigned.  In August 2010, the Board remanded the matters for additional development.  The Board finds that the agency of original jurisdiction (AOJ) substantially complied with the August 2010 remand orders and no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002)


FINDING OF FACT

A clear preponderance of the evidence is against a finding that the Veteran has a back disorder that had its onset in service or is otherwise related to active duty, and arthritis of the spine was not exhibited within the first post service year. 


CONCLUSION OF LAW

A chronic back disorder was not incurred in or aggravated by the Veteran's active service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, (West 2002); 38 C.F.R. § 3.159 (2010).

Review of the claims folder reveals compliance with VCAA.  The duty to notify was accomplished by way of a VCAA letters from the RO to the Veteran dated in July 2003 and August 2004.  These letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his claim; (2) informing him about the information and evidence the VA would seek to provide; (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this instance, since the Board has concluded that the preponderance of the evidence is against the claim for service connection, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Any defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the duty to assist, the RO has secured the Veteran's service treatment records, and VA and private treatment records.  In addition, the RO requested records from the Social Security Administration (SSA).  SSA responded that medical records have been destroyed and therefore do not exist at SSA and further efforts to obtain them would be futile.  The Veteran also had a VA examination, pertinent to his claim on appeal, in September 2010.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The September 2010 VA examination is fully adequate; moreover, there is no allegation of inadequacy by either the Veteran or his representative.  Neither the Veteran nor his representative has stated that any additional evidence remains outstanding.  In fact, in his VCAA Notice Responses dated in August and September 2006 and October 2007 the Veteran indicated that he has no other information to give to VA to substantiate his claim.  Thus, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010).  

II.  Service Connection

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1131 (peacetime service), 1153; 38 C.F.R. §§ 3.303, 3.304.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  If a condition noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where the veteran served continuously for ninety (90) or more days during a period of war, and if arthritis of the spine became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2010).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

As indicated, the Veteran is seeking service connection for a back disorder.  He currently has been diagnosed with low back strain.  He asserts that his current back disorder is related to his military service, specifically he contends that his back has been hurting since the time that he served on active duty.  

Service treatment record dated June 28, 1962 indicate that the Veteran reported that he picked-up the end of a desk the previous day and his back has been hurting since that time.  On examination he had sore muscles around the left scapula and upper lumbar area.  The impression was muscle strain.  The Veteran was examined for separation from service, June 27, 1962, one day prior to the reported back strain.  There is no mention of the back strain in the separation examination report or in the report of medical history at separation.  

Post-service medical records are void of any mention of a back problem until July 2007 when the Veteran was seen at VA Medical Center (VAMC) ambulatory care with complaints that he had been having intense fleeting pains in his lower back that he related to his kidneys.  It was noted that the Veteran is a dialysis patient.  He reported that the pain began several days ago and comes and goes with movement.  He denied having any pain upon arrival for treatment.  The assessment was low back pain, "doubt G-U etiol [genitourinary etiology]."  The next day the Veteran was seen by a primary care physician at VAMC and reported that his back pain had resolved with the prescribed medication.  On physical examination of the musculoskeletal system there was no active joint disease.  However the final assessment included degenerative joint disease.  There was no specific joint mention.  In September 2007 the Veteran was seen as a walk-in at VAMC.  He complained of low back pain for the past two to three days.  He denied any falls, injury, or trauma.  It was noted that he reported no past history of back pain, although he did report some back pain in the military, but no specific injury.  Examination revealed tenderness at the low lumbar para-spinous and no localized midline tenderness.  The assessment was back pain, no past history, atraumatic, and dialysis patient.  

VA compensation examination for the spine was conducted in September 2010.  In reporting his medical history the Veteran stated that the onset of his back disorder was in 1961 to 1962.  He reported that he was treated for low back pain in service, but he could not recall any injuries to the low back.  He stated that he has a diagnosis of osteoarthritis and has daily back pain that is dull to sharp to the low lumbar area.  Following examination of the spine a diagnosis of low back strain was rendered.  X-ray findings revealed normal alignment of the vertebral bodies and well preserved disk spaces.  The impression was unremarkable lumbar spine, extensive atherosclerosis.  The examiner opined that it is less likely as not (less than 50/50 probability) that the Veteran's chronic back disorder was caused by or related to his back complaints during his active service.  The examiner's rationale for his opinion was that he reviewed the Veteran's claims folder and there is no documentation in the service record to support a back injury or back condition during the Veteran's service time.  In addition, he noted that the Veteran's x-rays of the lumbar spine were normal and the assessment revealed a lumbar strain.  

On review of the evidence of record, the Board finds service connection for a back disorder is not warranted.  The Veteran experienced muscle strain of his upper lumbar area during service, but it is not shown that this resulted in chronic disability.  The Veteran's complaints of back pain due to picking up the end of a desk resulted in an impression of muscle strain.  It was not until many years after service that the Veteran complained of back problems again, and at that time noted problems were of recent onset.  

The first post-service complaints of back problems were in 2007, when the Veteran was seen at VAMC ambulatory care with complaints that he had been having intense fleeting pains in his lower back.  At that time he related the back pain to his kidneys (he is a dialysis patient).  He reported that the pain was intermittent and began several days earlier.  Furthermore, VA examiner in September 2010 diagnosed the Veteran with low back strain, and opined that it is less likely than not that the Veteran's chronic back disorder is related to back complaints during service.  While the examiner did not specifically discuss the inservice back strain (the Veteran at that time could not recall any inservice trauma, only treatment for back pain) it was noted that the Veteran did not exhibit degenerative disease of the spine and it was unlikely that current back problems were related to any incident in service.  The Board finds this opinion to be adequate for evaluation purposes and probative to the matter before it.  Specifically, the examiner reviewed the claims folder, interviewed the Veteran, conducted a detailed examination, and provided sound reasoning for his opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007) (noting that a medical opinion must describe the disability in sufficient detail so the Board can make a fully informed evaluation of the disability).  It is also clear that the complaints of back pain in service involved the upper lumbar area and current complaints have centered on the low back.  

The only evidence relating the Veteran's current back disorder to active service is the Veteran's personal assertions.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 309.

Moreover, competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson, 581 F.3d at 1316, citing Jandreau, 492 F.3d at 1376-77; see also Barr, 21 Vet App 303 (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).

In adjudicating this claim, the Board must assess the Veteran's competency and credibility.  See Buchanan, 451 F.3d 1331; Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).  Once evidence is determined to be competent, the Board must determine whether the evidence also is credible.  The former, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Veteran is competent to describe back pain and to indicate that the back pain has been continuous since the lifting incident in service.  However, his statements regarding continuity of symptoms are not credible.  When the Veteran was first seen following service in 2007 for back complaints (about 40 years after the inservice incident), he indicated that low back pain was of recent onset.  He was seeking treatment and it would seem reasonable if his problem were long-standing, he would have said so.  The initial claim that back pain had been present since service was in conjunction with his claim for compensation and is not convincing.   

There is no evidence of treatment or diagnosis of a back disorder until many years after separation from active service.  As noted above, the Veteran first sought treatment post-service in 2007, which is more than four decades after service.  This gap in time also weighs against any continuity of symptomatology.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).  Thus, entitlement to service connection for a back disorder based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. §1131; 38 C.F.R. § 3.303(b). 

In sum, the Board affords the Veteran's lay assertions little probative weight; they lack credibility and any corroborating medical evidence.  There is clear medical evidence against a finding of a nexus between the Veteran's claimed back disorder and his period of active service.  After a review of the evidence in the claims folder and examination of the Veteran, VA examiner in September 2010, opined that the Veteran's back disorder is less likely as not related to his military service.  

In light of the above, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a back disorder.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for a back disorder is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


ORDER

Service connection for a back disorder is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


